DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Information Disclosure Statement
The information disclosure statement filed June 5, 2020 partially fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Interpretation and Comments
Regarding claim 1, the claim requires a step of “monitoring a condition in [a] chamber” and a subsequent step of “implementing a chamber conditioning operation” that is “based on a detection of the monitored condition meeting or transgressing a threshold value. While "[a]ll words in a claim must be considered in judging the patentability of that claim against the prior art." In re Wilson, 424 F.2d 1382, 1385, 165 that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. See, e.g., Fresenius USA, Inc. v. Baxter Int’l, Inc., 582 F.3d 1288, 1298 (Fed. Cir. 2009). In this case, the step of implementing a chamber conditioning operation is contingent on the detection of the monitored condition meeting or transgressing a threshold value (a condition that is not necessarily required to occur). The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016).  Accordingly, the claim under the broadest reasonable interpretation does not require the step of “implementing a chamber conditioning operation” and its substeps.  Examiner suggests that should Applicant desire to have the instant claim require the step of “implementing a chamber conditioning operation”, that the claim be amended to have a step of detection after the step of “monitoring a condition in the chamber”; e.g. (among other ways of expressing requirement of detection) “detecting the monitored condition meeting or transgressing a threshold value; based on the detection of the monitored condition meeting or transgressing a threshold value, implementing….”. For the purposes of art rejections, the Examiner sets forth art rejections based on both a.) denying weight to the step of “implementing …” and  b.) giving weight to the step of “implementing…”.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recites the limitation "the chamber” in various places of the body of the claim.  There is insufficient antecedent basis for this limitation in the not necessarily refer back to the previously recited “wafer processing chamber”; the claim is therefore rendered indefinite as it becomes unclear if the method is to be practiced on any chamber (including specific unrecited chambers); and rendering the body of the claims non-commensurate in scope with the preamble of the claim which requires specifically a “wafer processing chamber”. The deficiency can be cured by e.g. amending instances of “the chamber” to be “the wafer processing chamber”.
Regarding claims 5, parent claim 4 recites that “the monitored condition” includes “a thickness of a film accumulation on the internal surface of the chamber”. Claim 5, which depends on claim 4, however then recites “a thickness of the film accumulation”. There is a lack of antecedent basis for the recitation in claim recitation in claim 5 because there is no necessary link between the discussion of the film thickness in claim 5 to that of claim 4, particularly when a film accumulation is not necessarily composed of the same components/compounds as a function of thickness. For instance, under the broadest reasonable interpretation “a thickness of the film accumulation” can refer to a subthickness of the film accumulation, the earlier referenced thickness of claim 4, or an thickness characteristic related to the film accumulation; as which thickness is required to be in the recited range is unclear, claim 5 is rendered indefinite.
Regarding claim 7, parent claim 6 recites that the protective layer is formed by CVD. Claim 7 however recites a wherein clause requiring “a chemical used in a CVD reaction includes a silicon containing species”. As the limitation is within a “wherein” clause, the clause would refer back to the method as a whole or to a step in the method. 
Regarding claim 13, the term "high-carbon…protective layer" is a relative term which renders the claim indefinite.  The term "high-carbon" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In particular, no guidance is provided to what materials would be considered high-carbon and at what threshold of carbon content would be considered “high carbon”.  The instant specification does not provide a definition of what is a “high-carbon” protective material; the instant specification only references high carbon in paragraphs [0018], [0021] – [0022] and [0037]. In paragraphs [0022] and [0037], the instant specification does recite that example high-carbon protective layers include carbon in an amount between 30 and 45%. However, examples are not sufficient to provide the full scope of what is meant by high-carbon as they do not bind the scope to 1.  
Regarding claim 9, the claim recites the limitation "the predetermined pressure range of the chamber during the deposition of the protective layer".  There is insufficient antecedent basis for this limitation in the claim. While parent claim 1 does recite a step that sets a pressure within a predetermined pressure range and another step that deposit a protective layer. However, both are presented as unrelated steps. The dependent claim does not render clear if there is an implicit step of resetting the pressure range of the chamber pressure to be within the claimed values during the execution of the protective layer deposition step, or if the pressure range as established in the instant claim is constant across all the steps of the method, including the protective layer deposition step. Moreover, in view of the contingent nature of the protective layer deposition step, it is unclear whether or not claim 9 encompasses an embodiment that requires detection of the recited monitored condition. Finally, the Examiner notes that as written, the claim does not render clear whether what is required is a pressure within the range of 0.1 to 10Torr or a pressure range within the range 0.1 to 10Torr. The Examiner notes that the specific values of pressure being claimed appear to be mirrored in paragraph [0019] of the instant specification, which detail that a pressure ranging from 0.1 to 10Torr. If the intention is to claim subject matter supported by paragraph [0019], the Examiner suggests that the claim be amended to recite “wherein the pressure chamber during deposition of the protective layer is set to within a range from 0.1 to 10Torr”, among other potential cures to the deficiencies.
Regarding claim 10, the deficiencies and suggestions for instant claim 10 are similar to those of instant claim 9, mutatis mutandis.
Regarding claim 14, the claim recites that the claim further comprises (comprising) depositing the protective layer at a deposition rate. The term further comprises appears to indicate an additional step of the claimed method to those imported from the parent claim. However, the claim then references back to “the protective layer”. It then becomes unclear whether claim 14 requires two steps of depositing the protective layer, wherein the deposition rate of the step recited in claim 14 is at the recited range; or whether claim 14 requires that the deposition rate during the step of depositing the protective layer as recited in parent claim 1 must be in the claimed range. If the intention is to refer to the step of “depositing a protective layer”, the Examiner suggests that claim 14 be amended to be e.g. “The method of claim 1, wherein the protective layer is deposited at a deposition rate…” among other potential cures.
Regarding claims 15 and 16, the terms "HF power" and “LF power” are relative terms which renders the claim indefinite.  The terms "HF power" and “LF power” are not defined by the claim, the specification does not provide a standard for ascertaining the 
As a first matter, the Examiner notes that both “HF power” and “LF power” are acronyms. The instant specification does not provide the full expansion of the acronym. After review of the prior art, it appears as though the two terms are meant to refer to “high-frequency” power and “low-frequency power” (see for example Kumar et al. US 2016/0329206 A1).  However, as an acryonym that can mean many things at face value, it is inappropriate to place within a claim without clarification as it obfuscates clear and apparent understanding of the claim.  Therefore there is a lack of clarity as to whether the use of the acronym is intended to mirror the other use of the acronym within the art or if there is a different meaning meant to be ascribed.
As a second matter, if HF/LF is meant to refer to the frequency bands of applying power, the instant specification does not clarify which frequencies may be considered high frequency and which ones may be considered low frequency.  The prior art has no consistent and well-accepted definition of the frequency bands that may be considered high-frequency and what may be considered low frequency – the bands are typically defined within their specifications2. As a result, there is no direction provided as to the metes and bounds of what is considered high frequency and low frequency power in light of the specification.
Dependent claims are rejected on the basis of their parent claims.

Prior Art Rejections Section A: wherein no weight is assigned to the contingent limitations:

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 2, 6 –15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumar et al. US 2016/0329206 A1 (hereafter “Kumar”).
2) via e.g. a showerhead [gas distribution device] ([0076], [0081] – [0082], [0115] [0123]); generating [striking] a plasma within the processing chamber using radio frequency (RF) power ([0075], [0081] – [0082]); and monitoring the plasma state [condition] using one or more of voltage, current and optical emission spectroscopy sensors ([0122], [0153]) or alternatively monitoring a history of past fabrication operations/performance metrics [meeting claim 2] ([0159).  The various limitations of claims 6, 7, 8, 9, 10, 11, 12, 13, 14 are further limitations of claim elements that are/may be contingent, and therefore given no patentable weight under the broadest reasonable interpretation.
Regarding claims 15 –16, Kumar discloses that the method may be performed by a system that may be configured to provide both a high-frequency (HF) RF power and a low-frequency (LF) RF power source ([0121]). Both the showerhead and the pedestal [upper and lower electrodes respectively] may be connected with the RF power supply ([0121]). The plasma power that is generated may be set between e.g. 900 and 4100W ([0083]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar as applied to claims 1 – 2, 6 –16 above, and further in view of Kamerling et al. US 5,154,810 (hereafter Kamerling).
Regarding claim 3, while Kumar discloses providing data of the results of processing, including film stress values of films deposited onto substrates, Kumar does not expressly teach that the reported stress values are monitored in the [processing] chamber.
in-situ (Abstract; col 3 lines 21 – 40). The stressometer system comprises a cantilever with one point rigidly mounted onto a drum loaded with deposition substrates [analogous to a chamber component/chamber wall] as well as two stationary witness reflectors, also rigidly mounted, in proximity to the free end of the cantilever (col 5 line 50 – col 6 line 55).  Kamerling further discloses that after a series of repetitive depositions with coatings, the cantilever would deflect radially relative to the drum depending on the film deposited onto the cantilever.  A laser beam is focused through a viewport to observe the deflection of the cantilever relative to the two stationary witness reflectors. The reflection movement of the laser light can then be converted into an electrical signal that provides information on the stress of the deposited films.  Kamerling discloses that high stress is associated with warpage and breakage, as well as limits the useful thicknesses of (optical) thin films (col 2 line 55 – col 3 line 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kumar to monitor film stress values inside of the chamber, such as by using the cantilever system of Kamerling, because Kamerling teaches that overly high stress values are associated with warpage and breakage, and that monitoring of the stress would help with expansion of the useful thicknesses.

s 4 – 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar as applied to claims 1 – 2, 6 –16 above, and further in view of Johnson et al. US 2002/0192359 A1 (hereafter “Johnson”).
Regarding claims 4 – 5, Kumar does not expressly teach that the monitored condition includes a film accumulation thickness onto the internal surface of a chamber and the range of film accumulation.
In analogous arts, Johnson is directed to a method and system for controlling the bombardment of a wall of an electrically shielded RF source in order to control wall deposition (Abstract).  Johnson discloses during both deposition (e.g. plasma enhanced chemical vapor deposition) and etching processes, the chamber walls accumulate coatings or films on the processor walls ([0004] – [0008]). The coatings that are acquired on the walls affect the performance of the plasma processor in different ways; critically, if the thicknesses of a coating on the processor walls becomes too thick, coating fragments may dislodge and cause particulate contamination of the plasma processor and substrates that are being processed such as semiconductor wafers ([0005], [0027], [0029]). Johnson discloses monitoring a wall coating thickness using a microwave system or optical system and monitoring the wall coating thickness within the chamber ([0054], [0058]; Fig. 3); selecting a target film thickness [threshold value] and determining when to execute control of the wall coating thickness based on the monitored wall coating thickness [detection of the monitored condition meeting or transgressing a threshold value] ([0007], [0009] – [0011], [0013], [0031]).  
Johnson discloses that in prior art, a full cleaning procedure is performed to avoid excess film deposition onto chamber surfaces; therefore it would be readily apparent to is recoated in a controlled way to condition a reactor ([0030]); in an example embodiment for growing silicon oxide films onto a wafer, Johnson discloses: placing a first substrate into the processing chamber, perform the standard deposition procedure to coat the chamber walls [i.e. condition the reactor] and then replacing the wafer in order to eliminate a “first-wafer effect”, which is caused by the change of processing behavior of the processing chamber as the clean wall surface transitions from a clean wall to a wall with the deposition coating properties ([0032] – [0034]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kumar by monitoring the film thickness (in this case, a point of excess thickness of coating material on the chamber walls, a matter of routine experimentation in relation to the limitations of claim 5) because Johnson teaches that in normal plasma processing , such as depositions, the deposited coatings accumulates on chamber walls, and that when there is excess coating on the chamber wall, the excess coating tends to flake off the chamber wall, subsequently contaminating a substrate and/or other chamber components.  One of ordinary skill in the art would have been motivated to learn when such a critical condition is imminent to prevent contamination and losses from unanticipated contamination.

Prior Art Rejections Section B: wherein weight is assigned to the contingent limitations:

Claim Rejections - 35 USC § 103
Claims 1, 2, 4 – 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Johnson.
Regarding claims 1, 2, 4, 5, 6, 7, 8, 12, 14; Kumar discloses the facts as provided above in their rejection under 35 USC 102.
While Kumar disclose monitoring of conditions within the chamber, Kumar does not expressly teach the step of implementing a chamber conditioning operation as recited, particularly based on a detection, wherein the chamber conditioning comprises the deposition of a preconditioning film, a silicon oxycarbide film and a protective film within that order.
	In analogous arts, Johnson is directed to a method and system for controlling the bombardment of a wall of an electrically shielded RF source in order to control wall deposition (Abstract).  Johnson discloses during both deposition (e.g. plasma enhanced chemical vapor deposition) and etching processes, the chamber walls accumulate coatings or films on the processor walls ([0004] – [0008]). The coatings that are acquired on the walls affect the performance of the plasma processor in different ways; critically, if the thicknesses of a coating on the processor walls becomes too thick, coating fragments may dislodge and cause particulate contamination of the plasma processor and substrates that are being processed such as semiconductor wafers ([0005], [0027], [0029]). Johnson discloses monitoring a wall coating thickness using a 
Johnson discloses that in prior art, a full cleaning procedure is performed to avoid excess film deposition onto chamber surfaces; therefore it would be readily apparent to one of ordinary skill in the art that Johnson implicitly teaches performing a cleaning procedure after a threshold value of film thickness is reached. Johnson subsequently teaches that after performing a full clean of a plasma processing chamber, a reactor wall is recoated in a controlled way to condition a reactor ([0030]); in an example embodiment for growing silicon oxide films onto a wafer, Johnson discloses: placing a first substrate into the processing chamber, perform the standard deposition procedure to coat the chamber walls [i.e. condition the reactor] and then replacing the wafer in order to eliminate a “first-wafer effect”, which is caused by the change of processing behavior of the processing chamber as the clean wall surface transitions from a clean wall to a wall with the deposition coating properties ([0032] – [0034]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kumar by adding a chamber conditioning operation based on the detection of a monitored condition meeting or transgressing a threshold value (in this case, a point of excess thickness of coating material on the chamber walls, a matter of routine experimentation in relation to the limitations of claim 5) because Johnson teaches that in normal plasma 
With regards to the substeps of the chamber conditioning operation:
	Johnson discloses that reactor conditioning is a controlled form of a given plasma process’s standard procedure ([0030] – [0032]); effectively and first iteration of any coating that would be intended to be deposited onto a given substrate. 
	Kumar discloses depositing a multi-compositional film in iterations to create specific stack structures with main stress and low stress portions [either/both construed to map to preconditioning films and protective layers] (Abstract; [0002], [0043]; Fig. 2A, Fig. 3A – 3F). Kumar further discloses that the films deposited may be e.g. silicon oxide films, silicon carbide films and silicon-carbon-oxide films [SiCO] films onto one another ([0095]).  The film stress is determined by any of the heterogeneousity of chemical compositions between interlayers (as determined in part by choice of reactant gas and precursors, the plasma power during deposition of a given interlayer, the deposition temperature, chamber pressure, ect ([0041], [0046], [0055], [0060]). The dielectric film that is deposited by practice of Kumar’s method may be designed to fit desired criteria such as overall breakdown voltage and leakage current ([0003] – [0004], [0037]). The deposition rate of the layers may be determined based on the power provided (Fig. 1A; [0068] [0072]) [related to claim 14]. Finally, Kumar discloses that the cyclic process 
Therefore, in consideration of the art as a whole, it would have been obvious to one of ordinary skill in the art to have performed the steps of depositing a preconditioning film (which may be a SiCO film as well) onto an internal surface of the chamber, followed by another silicon oxycarbide film onto the preconditioning film, and then finally a protective layer onto the SiCO film (which itself may also be a type of SiCO film in an embodiment) at optimized deposition rates in the method of Kumar in view of Kamerling as a matter of routine experimentation in order to obtain films of appropriate levels of stress both within the chamber and for processing substrates as taught by Kumar; and as a matter of design choice by consequence of performing cyclic depositions to create a film with desired properties onto processing substrates as taught by Kumar.
Regarding claims 9 – 10 and 13; while Kumar in view of Kamerling does not expressly teach an embodiment that recites the claimed pressure range, temperature range and carbon content of the protective layer, Kumar does disclose that the amount of stress within the resultant deposited film is a function of inter alia the temperature, pressure, precursor composition and reactant composition ([0041], [0046], [0055], [0060]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the reactor conditions to produce a protective layer Discovery of optimum value of result effective variable in known process is ordinarily within skill of art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.
Regarding claim 11, while Kumar does not expressly teach the thickness of the protective layer per se, Kumar does disclose a desire to deposit to a given thickness tm with a desired stress level sm for one of two layers in a bilayer, and likewise a second given thickness tl with a stress level sl that is lower than sm (Abstract, [0004]).  The resultant thicknesses and their ratios have an effect on the resultant properties of the final dielectric film such as breakdown voltage (Fig. 2E -2G; [0061] – [0065]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kumar in view of Johnson to have a thickness within the claimed range as a matter of routine experimentation to optimize electrical properties of the resultant dielectric film in relation to other deposited layers, as taught by Kumar.  Discovery of optimum value of result effective variable in known process is ordinarily within skill of art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.
Regarding claim 15 – 16, Kumar discloses that the method may be performed by a system that may be configured to provide both a high-frequency (HF) RF power and a low-frequency (LF) RF power source ([0121]). Both the showerhead and the pedestal [upper and lower electrodes respectively] may be connected with the RF power supply .

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Johnson as applied to claims 1, 2, 4 – 16 above, and further in view of Kamerling.
Regarding claim 3, while Kumar discloses providing data of the results of processing, including film stress values of films deposited onto substrates, Kumar does not expressly teach that the reported stress values are monitored in the [processing] chamber.
	In analogous arts, Kamerling is directed to a system and process for forming thin film coatings on workpieces (Abstract). Kamerling discloses that the system includes a stressometer system that monitors the stress of a deposited film in-situ (Abstract; col 3 lines 21 – 40). The stressometer system comprises a cantilever with one point rigidly mounted onto a drum loaded with deposition substrates [analogous to a chamber component/chamber wall] as well as two stationary witness reflectors, also rigidly mounted, in proximity to the free end of the cantilever (col 5 line 50 – col 6 line 55).  Kamerling further discloses that after a series of repetitive depositions with coatings, the cantilever would deflect radially relative to the drum depending on the film deposited onto the cantilever.  A laser beam is focused through a viewport to observe the deflection of the cantilever relative to the two stationary witness reflectors. The reflection movement of the laser light can then be converted into an electrical signal that provides information on the stress of the deposited films.  Kamerling discloses that high stress is 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kumar to monitor film stress values inside of the chamber, such as by using the cantilever system of Kamerling, because Kamerling teaches that overly high stress values are associated with warpage and breakage, and that monitoring of the stress would help with expansion of the useful thicknesses.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Telford et al. US 6,090,706; Nakano et al. US 2003/0157242 A1; Xu et al. US 2004/0263827 A1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE I HERNANDEZ-KENNEY whose telephone number is (571)270-5979.  The examiner can normally be reached on M-F 6:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSE I HERNANDEZ-KENNEY/
Primary Examiner
Art Unit 1717




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Examiner notes that paragraph [0018] recites a “high-carbon-content and oxidation-resistant protective layer, which indicates in its phrasing high-carbon is referring to content in the protective layer.
        2 See for example US 6,818,570 Col 3 lines 25 – 40, defining high frequency as power applied at 2MHz and above and low frequency power as power applied at below 2MHz; US 2016/0329206 A1 defining high frequency as power applied 1.8 MHz to 2.45 GHz and low frequency power as power applied  between 50kHz and 500kHz; US 7138332 B2 defining high frequency RF as 13 to 30MHz and low frequency as between 100 to 500kHz.